Citation Nr: 1133688	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-03 205	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from September 1965 to September 1967.

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2007-issued rating decision of the Department of Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio, that denied service connection for a bilateral hearing loss disability.  The claims file has since been transferred to the Chicago, Illinois, Regional Office (RO).  

Evidence has been received since the December 2008 statement of the case (hereinafter: SOC) was issued.  The Veteran has waived his right to regional office consideration of this evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Service connection for tinnitus has been raised by the record, but has not been adjudicated by VA.  This issue is therefore referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

An April 2007 VA audiology examination report reflects that the Veteran has a bilateral hearing loss that meets VA's criteria for a hearing loss disability in accordance with 38 C.F.R. § 3.385.  The evidence addressing whether this bilateral hearing loss disability was caused by active military service is in controversy.  

The April 2007 VA audiologist concluded, "it is less likely than not" that the hearing loss disability was incurred in active military service; however, in contrast to that opinion, earlier, in June 2006, the Veteran's private physician, J.E. Balandrin, M.D., had reported that the Veteran had high frequency hearing loss, "probably due to noise exposure to artillery blasts."  Most recently, in May 2011, private ear-nose-throat (ENT) specialist S. Marra, M.D., reported that both tympanic membranes had been perforated at some earlier date, consistent with the Veteran's report of ruptured eardrums during active service.  The physician suggested that there is a causal relationship between the history of noise exposure and the current bilateral severe sensorineural hearing loss.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge that he was exposed to loud noise while serving in Vietnam.  He reported his exposure to artillery fire, mortars, and helicopter engines with no ear protection.  He testified that his hearing decreased during active service, but he paid little attention to it at the time.  He testified that about 15 years ago, his doctor found signs of ruptured eardrums, bilaterally.  He also testified that he had very little noise exposure after active military service.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an otolaryngology examination by an ENT.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, elicit a history of relevant symptoms from the Veteran, and then answer the following:


I.  Given the Veteran's credible testimony that he was exposed to loud noise while in combat during active service, is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability is related to active military service?  

II.  The physician should offer a rationale for any conclusion in a legible report.  If the question cannot be answered, the physician should state the reason.

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim for service connection for a bilateral hearing loss disability.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case that considers all evidence submitted since the December 2008 statement of the case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination without good cause may have adverse consequences on this claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



